United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2257
                         ___________________________

                                   John L. Williams

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

 Jackie Robinson, JCDC Manager; Ken Conlee, JCDC Director; Gary Morrow,
  JCDC Mailroom Supervisor; Baldree, Lieutenant; Bowden, JCDC Mailroom
 Employee; MO Jackson County; Paul Smith, Sergeant; County Executive Mike
                     Sanders, Jackson County Executive

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: November 26, 2015
                            Filed: December 8, 2015
                                 [Unpublished]
                                 ____________

Before SMITH, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      John Williams, an inmate formerly confined in Jackson County Detention
Center (JCDC), in Jackson County, Missouri, appeals the district court’s dismissal of
his 42 U.S.C. § 1983 action. Upon de novo review, we reverse in part, affirm in part,
and remand the case for further proceedings. See Levy v. Ohl, 477 F.3d 988, 991 (8th
Cir. 2007) (standard of review).

       Williams’s complaint named Jackson County and several JCDC employees in
their individual and official capacities. He claimed that defendants’ enforcement of
a policy requiring JCDC inmates to send and receive non-privileged personal
correspondence on postcards only (postcard-only policy) violated his First
Amendment free speech rights. He further claimed that defendants’ handling of his
outgoing and incoming mail violated his Fourteenth Amendment procedural due
process rights.1 He alleged that he was not allowed to send one letter, that he was not
allowed to file a grievance regarding that letter, and that two letters mailed to him by
his nephew--an unincarcerated person--were withheld. Defendants filed a motion to
dismiss, which the district court granted, stating, among other things, that Williams
had failed to allege that he had suffered an injury as a result of the postcard-only
policy. The action was dismissed with prejudice.

      We conclude that Williams’s First Amendment claim against the JCDC
employees in their individual capacities, and his Fourteenth Amendment due process
claims, were subject to dismissal for failure to state a viable claim. See Weiler v.
Purkett, 137 F.3d 1047, 1050 (8th Cir. 1998) (standard for qualified immunity);
Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993) (per curiam) (prison’s
grievance procedures confer no substantive rights; they are procedural rights only,
which do not give rise to protected liberty interest requiring Fourteenth Amendment
protections); Knight v. Lombardi, 952 F.2d 177, 179 (8th Cir. 1991) (inmate’s
Fourteenth Amendment procedural due process claim was properly dismissed where
inmate failed to allege or present evidence of injury flowing from alleged lack of


      1
      Williams also asserted a denial-of-court-access claim, but has expressly
abandoned it on appeal.

                                          -2-
notice of withholding incoming personal mail, and record demonstrated that he had
actual notice shortly thereafter); see also Spirtas Co. v. Nautilus Ins. Co., 715 F.3d
667, 670-71 (8th Cir. 2013) (this court can affirm on any basis supported by record).
We also conclude that the official-capacity claims against the JCDC employees were
subject to dismissal as duplicative of the claims against Jackson County. See Baker
v. Chisom, 501 F.3d 920, 923, 925 (8th Cir. 2007) (official-capacity suits are treated
as suits against official entity).

       We further conclude, however, that Williams’s First Amendment claim against
Jackson County, challenging the postcard-only policy, was not subject to dismissal
for failure to state a claim, in light of his allegations that he was not allowed to send
one letter and that two letters from his nephew were withheld. See Kaden v.
Slykhuis, 651 F.3d 966, 968-69 (8th Cir. 2011) (per curiam) (indicating that
withholding of mail is injury for purposes of inmate’s First Amendment claim based
on right to receive mail); Murphy v. Mo. Dep’t of Corr., 372 F.3d 979, 985-86 (8th
Cir. 2004) (same); Knight, 952 F.2d at 178-79 (same); Griffin v. Lombardi, 946 F.2d
604, 607-08 (8th Cir. 1991) (inmates have clearly established First Amendment right
to receive personal mail, subject to valid regulations);see also Johnson v. City of
Shelby, Miss., 135 S. Ct. 346, 347 (2014) (per curiam) (federal pleading rules do not
countenance dismissal of complaint for imperfect statement of legal theory; to survive
motion to dismiss, plaintiff must plead facts sufficient to show claim is substantively
plausible); Turner v. Safley, 482 U.S. 78, 89-91 (1987) (setting forth balancing test
to determine whether prison mail regulations are reasonably related to legitimate
penological interests); Wall v. Stanek, 794 F.3d 890, 893 (8th Cir. 2015) (for county
to be liable under § 1983, plaintiff must prove county policies or customs caused
violation of constitutional rights).

      Accordingly, we reverse the dismissal of Williams’s First Amendment claim
against Jackson County, we affirm the judgment in all other respects, and we remand



                                          -3-
the case to the district court for further proceedings. In addition, we grant Williams’s
motion for leave to appeal in forma pauperis.

                        ______________________________




                                          -4-